Citation Nr: 1409312	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence was received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from January 1942 to January 1943 and May 1945 to December 1945.  He was a prisoner of war (POW) of the Japanese government from May 1942 to January 1943.  He died in September 2000.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2013 the appellant requested a Board hearing.  Action needs to be taken to schedule a Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Clarify with the appellant whether she seeks a Travel Board hearing or a Videoconference hearing.  Afterwards schedule her for the appropriate Board hearing.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


